Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.Claims 1-4, 6 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, penultimate line, applicant recites “laminating or casting” and it is unclear how the latter can occur when the at least two-layer film has already been cast.  Ie, it would appear that laminating is the only manner in which the two-layer film would be applied to the lens if the film has already been cast.  Claim 6, line 7, “second” should apparently be –third— since the claim is reciting the formation of a third dyed solution and the second dyed solution has already been cast in claim 1.   

2.The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Teng et al 2002/0005509 (see paragraphs 0050-0054 and 0069-0071) in view of Hsu 2013/0088772 (see paragraphs 0023-0026, 0047 and 0048; Figs. 5 and 6).   
ng et al (see paragraphs 0069-0071) discloses a method of manufacturing an image enhancement filter for an optical article employing the instant steps of providing a polymer solution, providing a dye solution which contains a dye having the instant attenuating—ie, absorbing—properties (see 0050-0054), adding the dye solution to the polymer solution and casting (paragraph 0070) the dyed solution to form a dyed film.  The primary reference essentially fails to teach manufacturing an eyeglass lens and an explicit teaching of employing second and third dyed solutions made in the same manner which are cast upon each other or laminated together and subsequently laminated to the lens.  Concerning the latter aspect, Teng et al discloses (see paragraph 0070) that “[O]one or more films may be formed form the mixture of dye or dyes and polymer matrix by any suitable technique such as, for example, solvent casting”  and that the “film, or films may then be affixed”.  It is submitted that this disclosure teaches the formation of multiple films containing the desired dyes that are cast and then laminated to an optical article using an adhesive.  Ie, given this disclosure, it certainly would have been obvious to use as many films as needed to obtain the desired optical effect.  Hsu teaches laminating an IR dyed polymer film to an eyeglass lens.  It certainly would have been obvious to one of ordinary skill in this art to laminate the cast films of Teng et al to an eyeglass lens as generally taught by Hsu dependent on the exact optical article one desires to make.  Films that are made to reduce reflected light from a screen would obviously have the same effect when placed on a lens and would allow the manufacturer to tailor the optical properties of the lens as desired.  Employing a third dye in the first dye solution as recited in instant claim 2 would have been within the skill level of the art given the disclosure of “dye or dyes” at 

3.Claims 5, 7-11 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Teng et al 2002/0005509 (see paragraphs 0050-0054 and 0069-0071) in view of Hsu 2013/0088772 (see paragraphs 0023-0026, 0047 and 0048; Figs. 5 and 6) and Hanney et al 2009/0297787 (see claims 12 and 15 therein).
Teng et al and Hsu are applied for reasons of record as set forth in paragraph 2, supra, the references disclosing the basic claimed method lacking essentially a teaching of employing an injection molding compound which is dyed with an additional dye and injection molding the compound to form the lens and laminating the cast film(s) onto the lens.  Hanney et al teaches a method of incorporating formed films into an injection molded lens made from a tinted material (see claim 15 of the reference) wherein the films are placed into a mold and laminated to the lens upon injection of the lens material.  It certainly would have been obvious to one of ordinary skill in the art to modify the method of the combination of Teng et al and Hsu by using an injection molding as taught by Hanney et al to facilitate formation of the finished lens.  The tinting of the lens material in Hanney et al would have been done using the dyes taught in Teng et al and Hsu.  The limitations of instant claims 8-11 and 22 have already been 

4.The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


5.Claims 1-11, 21 and 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,807,328. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the allowed patent set forth substantially the same instant method of casting a dyed film and then laminating the film to an eyeglass lens, the patent failing to teach laminating multiple films and forming the lens through injection molding.  It certainly would have been obvious to have modified the method of the patent by laminating multiple layers of cast films dependent on the exact optical effect desired for the lens.  Injection molding is conventional in the art as a method of forming a laminated lens and such would have been an obvious modification to the claims of the patent to facilitate forming the lens.  
6.Claims 1-11, 21 and 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,611,106. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the allowed patent set forth substantially the same instant 

7.Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATHIEU D VARGOT whose telephone number is (571)272-1211. The examiner can normally be reached on Mon-Fri from 9 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A Johnson, can be reached at telephone number 571 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
         
         


/MATHIEU D VARGOT/Primary Examiner, Art Unit 1742